EXHIBIT 10.5

 

EVIO, INC.

SECURED PROMISSORY NOTE

 



$1,000,000

September 6, 2017



 

FOR VALUE RECEIVED, and upon and subject to the terms and conditions set forth
herein, EVIO, Inc. a Colorado corporation (the “Issuer”), hereby promises to pay
to the order of PalliaTech, Inc., a Delaware corporation (together with its
permitted successors and assigns, the “Holder”), the principal sum of One
Million Dollars ($1,000,000) on the Maturity Date, together with interest as
provided herein. This Secured Promissory Note (the “Note”) is issued pursuant to
that certain Transfer Agreement of even date herewith by and among the Issuer,
the Holder and PhytaTech CO, LLC, a Colorado limited liability company (the
“Agreement”). Capitalized terms used and not otherwise defined herein will have
the respective meanings given to such terms in the Agreement.

 

1. Maturity Date. This Note will mature, and any unpaid principal and accrued
unpaid interest will be due and payable in full, on the date that is the ten
(10) month anniversary of the date hereof (the “Maturity Date”).

 

2. Interest. From and through the Maturity Date, all outstanding principal of
this Note shall bear simple interest at the rate of eight percent (8%) per
annum. All outstanding accrued but unpaid interest on this Note shall be payable
on the Maturity Date.

 

3. Mandatory Redemption. The Issuer shall redeem an aggregate of $500,000 in
outstanding principal (the “Redemption Amount”) underlying this Note, along with
interest accrued on such amount, on or before the 90th calendar day following
the date of this Note (the “Redemption Date”).

 

4. Security. Repayment of this Note is secured by the terms of that certain Note
Security Agreement of even date herewith.

 

5. Prepayment. Issuer may prepay this Note or any part of this Note prior to the
Maturity Date, without premium or penalty.

 

6. Events of Default. An “Event of Default” will occur if:

 

(a) the Issuer fails to pay (i) the Redemption Amount by the Redemption Date or
any principal of this Note when such amount becomes due and payable in
accordance with the terms hereof and such payment is not made within 5 Business
Days of when it is due or (ii) any interest on the Note or any other payment of
money required to be made to the Holder pursuant to this Note and such payment
is not made within 5 Business Days of when it is due; provided further, that in
the event any amount is not paid when due from Issuer under this Note (whether
principal, interest, reimbursement of costs or otherwise), interest on such
amount shall accrue at the rate of fifteen percent (15%) per annum until such
amount is paid, together with such interest.

 

(b) the Issuer materially defaults in the performance of any term, covenant,
agreement, condition, undertaking or provision of the Agreement;

 



  1

   



 

(c) the Issuer (i) commences any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or (ii) is the debtor named in any other case, proceeding or other
action of a nature referred to in clause (i) above which results in the entry of
an order for relief or any such adjudication or appointment and remains
undismissed, undischarged or unbonded for a period of 60 days, or (iii) takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence to, any order, adjudication or appointment of a nature referred to
in clause (i) or (ii) above, or (iv) shall generally not be paying, shall be
unable to pay, or shall admit in writing its inability to pay its debts as they
become due, or (v) shall make a general assignment for the benefit of its
creditors.

 

Upon the occurrence of an Event of Default as described in subsection (a) above,
the Issuer, as applicable, will have a period of 5 Business Days to cure such
Event of Default before the Holder may send the Default Notice described in
Section 6 below.

 

7. Remedies. At such time that an Event of Default has occurred and is
continuing, the Holder, by written notice to the Issuer (the “Default Notice”),
may declare all amounts hereunder immediately due and payable in cash and the
Holder will be entitled to reimbursement of its reasonable costs and expenses
(including legal fees) related to collection of all amounts owing in connection
thereof. Except for the Default Notice, the Holder need not provide, and the
Issuer hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.

 

8. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed to
have been sufficiently given (i) at the time of delivery when personally
delivered to the party to receive notice, (ii) the next Business Day when sent
for next day delivery by a recognized overnight courier service or, (iii) if
mailed, three days following deposit in the United States mail, registered or
certified, postage prepaid, and addressed to the address shown on the signature
page of this Note or as otherwise notified by the Issuer or the Holder in a
writing to the other in accordance herewith.

 

9. Maximum Lawful Rate. In no event shall the amount of interest due or payments
in the nature of interest payable hereunder exceed the maximum non-usurious
interest permitted by applicable law (the “Maximum Lawful Rate”). If from any
possible construction of any document or from receipt of anything of value by
the Holder, interest would otherwise be payable in excess of the Maximum Lawful
Rate, any such construction or receipt shall be subject to the provisions of
this paragraph and such document shall be automatically reformed and the
interest payable shall be automatically reduced to the Maximum Lawful Rate,
without the necessity of execution of any amendment or new document, and any
interest in excess of the Maximum Lawful Rate shall be applied to the reduction
of the principal amount owing under this Note, or refunded to the Issuer or
other payor thereof if and to the extent such excessive amount exceeds such
unpaid principal amount.

 



  2

   



 

10. In this Note, the term “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

11. This Note shall be governed by, interpreted under and construed and enforced
in accordance with the laws of the State of Colorado. Any action to enforce
payment of this Note shall be filed and heard solely in the state or federal
courts located in Denver, Colorado.

 

 



 

ISSUER:

 

EVIO, Inc.

        By: /s/ William Waldrop

 

 

William Waldrop, Authorized Signatory          

Address of Issuer:

 

EVIO, Inc.

62930 O.B. Riley Rd. Suite 300

Bend, Oregon 97703

Attn.: William Waldrop

 

 

 

 

 

 

Address of Holder

 

PalliaTech, Inc.

301 Edgewater Place, Suite 405

Wakefield, MA 01880

Attn: Joseph F. Lusardi

T: 781-451-0150

 



 

 



3



 